107 F.3d 865
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert L. DOHERTY, Plaintiff-Appellant,v.FAIRFIELD COMMUNITIES, INCORPORATED;  Fairfield Harbour,Incorporated;  Fairfield Harbour Property OwnersAssociation;  C.W.S. Systems, Incorporated;  Jimmie Proctor;Tom Mcknight;  Northwest Creek, Incorporated;  Joseph H.Stallings;  Rose Law Firm, of Little Rock, Arkansas;  JohnDoe, Attorney for Harbour Recreation Club's MembershipOffering Documents;  Harbour Recreation Club;  UnitedCarolina Bank, of New Bern;  John Doe, Title Insurers;  JohnDoe, any persons who joined, conspired with or aided andabetted the named defendants, Defendants-Appellees.
No. 96-1367.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 14, 1997.Decided Feb. 28, 1997.

Robert L. Doherty, Appellant Pro Se.
Jackson L. Steele, PETREE STOCKTON, Charlotte, NC;  George Robinson Ragsdale, Christina Isabel Flores, RAGSDALE, LIGGETT & FOLEY, Raleigh, NC;  Edward Smoot Finley, Jr., HUNTON & WILLIAMS, Raleigh, NC;  P.C. Barwick, Jr., William Edward Manning, Jr., Kinston, NC;  Jimmie Banks Hicks, Jr., SUMRELL, SUGG, CARMICHAEL & ASHTON, P.A., New Bern, NC;  Joseph H. Stallings, HOWARD, FROM, STALLINGS & HUTSON, P.A., Raleigh, NC;  Martha Jones Mason, SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, Raleigh, NC;  John Ivan Mabe, Jr., MANNING, FULTON & SKINNER, Raleigh, NC, for Appellees.
Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Robert Doherty appeals the district court's order denying relief in this civil action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Doherty v. Fairfield Communities, Inc., No. CA-95-94-4-H (E.D.N.C. Feb. 29, 1996).  We have also considered but reject the allegations of error raised in Doherty's brief pertaining to matters not discussed by the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED